 

Exhibit 10.14

 

EYENOVIA, INC.

2018 OMNIBUS STOCK INCENTIVE PLAN


NOTICE OF STOCK OPTION GRANT

 

 

     

(Grantee name and address)

 

You have been granted an option to purchase shares of the Common Stock of
Eyenovia, Inc. (the “Company”) as follows, subject to the terms of the Eyenovia,
Inc. 2018 Omnibus Stock Incentive Plan and the attached Stock Option Award
Agreement.

 



Date of Grant:            Vesting Commencement Date:            Exercise Price
per Share:            Total Number of Shares Subject to Option:            
Total Exercise Price:            Type of Option:    Incentive Stock Option (ISO)
    Non-Qualified Stock Option (NSO)         Note: If the Option is designated a
Non-Qualified Stock Option above, or if the Option otherwise fails to qualify as
an incentive stock option pursuant to Section 422 of the Code, then this Option
will not be treated as an incentive stock option within the meaning of Section
422 of the Code.     Term/Expiration Date:   10 Years/              Vesting
Schedule: Subject to the Plan and the Stock Option Award Agreement, this Option
may be exercised, in whole or in part, in accordance with the following
schedule: [_____].     Exercise Period: The Option may be exercised for up to
three (3) months after the termination of Continuous Service to the Company or a
Related Entity, except as set out in Section 4 of the Stock Option Award
Agreement (but in no event later than the Expiration Date); provided that upon a
termination for Cause the Option will be immediately terminated.        

 

[SIGNATURE PAGE FOLLOWS]

 







 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Eyenovia, Inc. 2018 Omnibus Stock Incentive Plan
(the “Plan”) and the Stock Option Agreement, all of which are attached and made
a part of this document.

 



  COMPANY:           Eyenovia, Inc.           By:       Name:          Title:  
                    Address:                                               
GRANTEE:           [GRANTEE NAME]              (SEAL)           Address:        
           



 









 

EYENOVIA, INC.

2018 OMNIBUS STOCK INCENTIVE PLAN


STOCK OPTION Award Agreement

 

This Stock Option Award Agreement (this “Agreement”) is made by and between
Eyenovia, Inc. (the “Company”) and _____________________ (“Grantee”) effective
as of the Date of Grant shown on the accompanying Notice of Stock Option Grant
(the “Grant Notice”). Terms with initial capitalized letters not explicitly
defined in this Agreement or the Grant Notice but defined in the Company’s 2018
Omnibus Stock Incentive Plan (the “Plan”) will have the same definition and
meaning as in the Plan.

 

1.                  Grant of Option. The Company has granted to Grantee an
option to purchase, on the terms and conditions set forth in the Plan and this
Agreement, all or any part of the number of Shares described in the Grant
Notice, at the Exercise Price set forth in the Grant Notice (the “Option”),
subject to adjustment as set forth in Section 13 of the Plan.

 

2.                  Vesting. Subject to the terms and conditions set forth in
the Plan and this Agreement, the Option will vest as provided in the Grant
Notice, provided that vesting will cease upon the termination of Grantee’s
Continuous Service.

 

3.                  Forfeiture; Expiration. Any unvested portion of the Option
will be forfeited immediately, automatically, and without consideration upon a
termination of Grantee’s Continuous Service for any reason. In the event
Grantee’s Continuous Service is terminated for Cause, the vested portion of the
Option will also be forfeited immediately, automatically, and without
consideration upon that termination for Cause. Any unexercised vested portion of
the Option will expire on the Expiration Date set forth in the Grant Notice.

 

4.                  Period of Exercise. Subject to the terms and conditions set
forth in the Plan and this Agreement, Grantee may exercise all or any part of
the vested portion of the Option at any time prior to the earliest to occur of:

 

(a)               the Expiration Date indicated in the Grant Notice;

 

(b)              the effective date of the termination of Grantee’s Continuous
Service for Cause;

 

(c)               the date that is twelve (12) months after the termination of
Grantee’s Continuous Service due to his or her death or Disability, provided,
however, that in the event Grantee dies within such twelve (12) month period
after the termination of Grantee’s Continuous Service due to his or her
Disability, the period for exercise will be extended until the date twelve (12)
months after his or her death (but in no event later than the Expiration Date);
or

 

(d)              the date that is three (3) months after the termination of
Grantee’s Continuous Service for any reason other than Cause, Disability or
death; provided however, that in the event that Grantee dies within such three
(3) month period, the period for exercise will be extended until the date twelve
(12) months after his or her death (but in no event later than the Expiration
Date).

 



1



 

5.                  Exercise of Option. Grantee or, in the case of Grantee’s
death or Disability, Grantee’s representative, may exercise all or any part of
the vested portion of the Option by delivering to the Company at its principal
office a written notice of exercise in the form attached as Exhibit A or any
other form that the Administrator may permit (such notice, a “Notice of
Exercise”). The Notice of Exercise will be signed by the person exercising the
Option. In the event that the Option is being exercised by Grantee’s
representative, the Notice of Exercise will be accompanied by proof
(satisfactory to the Administrator) of the representative’s right to exercise
the Option. In addition, any exercise of the Option, whether in whole or in
part, is subject to the following conditions:

 

(a)               Grantee (or Grantee’s representative, if applicable) will
deliver to the Company, at the time of giving the Notice of Exercise, payment in
a form permissible under Section 6 below for the full amount of the Purchase
Price.

 

(b)              Grantee (or Grantee’s representative, if applicable) may
exercise the Option only for whole Shares.

 

(c)               Grantee (or Grantee’s representative, if applicable) may not
exercise the Option unless the tax withholding obligations of the Company and/or
any Related Entity, as described in Section 9 below, are satisfied.

 

(d)              In the event that Grantee is an employee eligible for overtime
compensation under the Fair Labor Standards Act of 1938, as amended (sometimes
referred to as a “non-exempt employee”), then he or she may not exercise the
Option until he or she has completed at least six (6) months of Continuous
Service measured from the Date of Grant specified in the Grant Notice,
notwithstanding any other provision of the Option.

 

6.                  Payment for Shares. The “Purchase Price” will be the
Exercise Price multiplied by the number of Shares with respect to which the
Option is being exercised. The Purchase Price may be paid as follows:

 

(a)               in cash;

 

(b)              by check or money order;

 

(c)               by surrender to the Company (either by actual delivery or
attestation) of already-owned shares of Common Stock that are owned by Grantee
free and clear of any liens, claims, encumbrances or security interests, with a
Fair Market Value on the date of surrender or attestation equal to the Purchase
Price (provided that Grantee may not exercise the Option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company’s
stock);

 

(d)              through a formal “net exercise” arrangement adopted by the
Company pursuant to which Grantee may exercise the Option and receive the net
number of Shares equal to (i) the number of Shares as to which the Option is
being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value per Share (on such date as is determined by the Administrator)
less the Exercise Price per Share, and the denominator of which is such Fair
Market Value per Share;

 

(e)               through a broker-dealer sale and remittance procedure pursuant
to which Grantee (i) shall provide written instructions to a Company designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate Exercise
Price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates (or other evidence satisfactory to
the Company to the extent that the Shares are uncertificated) for the purchased
Shares directly to such brokerage firm in order to complete the sale
transaction; or

 

(f)                any combination of the foregoing methods of payment.

 



2



 

7.                  Securities Law Compliance. No Shares will be issued pursuant
to this Agreement unless and until all then applicable requirements imposed by
federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
Shares may be listed, have been fully met. The Company may impose such
conditions on any Shares issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which shares of
the same class are then listed, and under any blue sky or other securities laws
applicable to those Shares.

 

8.                  Tax Consequences. Set forth below is a brief summary as of
the date of this Option of some of the U.S. federal income tax consequences of
exercise of this Option and disposition of the Shares issued as a result of the
exercise thereof. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND
REGULATIONS ARE SUBJECT TO CHANGE. THIS SUMMARY DOES NOT INCLUDE ANY DISCUSSION
OF STATE, LOCAL, OR FOREIGN TAX CONSEQUENCES OR ANY FEDERAL TAX CONSEQUENCES
OTHER THAN INCOME TAX. BESIDES THE INCOME TAX ITEMS SUMMARIZED BELOW, EMPLOYMENT
OR SELF-EMPLOYMENT TAXES MAY ALSO APPLY WITH RESPECT TO THE OPTION. GRANTEE
SHOULD CONSULT HIS OR HER PERSONAL TAX ADVISOR BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

 

(a)               Exercise of ISO. If this Option qualifies as an ISO, there
will be no regular federal income tax liability upon the exercise of the Option,
although the excess, if any, of the fair market value of the Shares on the date
of exercise over the Purchase Price will be treated as an item of adjustment to
the alternative minimum tax for federal tax purposes in the year of exercise and
may subject Grantee to the alternative minimum tax.

 

(b)              Exercise of Non-Qualified Stock Option. If this Option does not
qualify as an ISO, there may be a regular federal income tax liability upon the
exercise of the Option. Grantee will be treated in such event as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the fair market value of the Shares on the date of exercise over the
Purchase Price. If Grantee is an employee, the Company will generally be
required to withhold from Grantee’s compensation or collect from Grantee and pay
to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise (see Section 9 below).

 

(c)               Disposition of Shares. In the case of an NSO, if Shares are
held for more than one year after the date of the taxable compensation event,
under current law any gain realized on disposition of the Shares will generally
be treated as long-term capital gain for federal income tax purposes. In the
case of an ISO, if Shares transferred pursuant to the Option are held for more
than one year after exercise and are disposed of more than two years after the
Date of Grant, any gain realized on disposition of the Shares will generally
also be treated as long-term capital gain for federal income tax purposes. If
Shares purchased under an ISO are disposed of within the later of (1) the date
two years after the Date of Grant, or (2) the date one year after the date of
exercise (such disposition a “Disqualifying Disposition”), any gain realized on
such disposition will be treated as compensation income (taxable at ordinary
income rates) in an amount equal to the excess of (1) the lesser of (A) the fair
market value of the Shares on the date of exercise, or (B) the sale price of the
Shares over (2) the Purchase Price paid for those Shares. The gain realized in
excess of such amount, if any, will generally be eligible for capital gains
treatment (either short-term or long-term, depending upon the length of time the
Shares were held prior to disposition).

 

(d)              Notice of Disqualifying Disposition of ISO Shares. If the
Option is designated as an ISO, then in the event of a Disqualifying
Disposition, Grantee will immediately, and in any event not later than fifteen
(15) days after such disposition, notify the Company in writing of such
disposition.

 



3



 

9.                  Withholding Obligations. Grantee may incur Tax Obligations
under federal, state, local, and/or foreign law, in connection with the grant,
vesting, or exercise of the Option, the ownership of the Shares, and other
actions taken pursuant to this Agreement, and the Company may be required to
satisfy by withholding from Grantee’s compensation or otherwise collect from
Grantee. Grantee agrees that the Company (or a Related Entity) may condition the
exercise of the Option upon the satisfaction of such withholding tax
obligations, and may satisfy such withholding obligations by any of the
following means or by a combination of such means, in the Committee’s
discretion: (i) withholding from any compensation otherwise payable to Grantee
by the Company; (ii) causing Grantee to tender a cash payment; or (iii)
withholding from the Shares otherwise issuable to Grantee upon exercise of the
Option the number of Shares with a Fair Market Value (measured as of the date
the tax withholding obligations are to be determined) equal to the amount of
such tax withholding; provided, however, that the number of such Shares so
withheld will not exceed the amount necessary to satisfy the Company’s required
tax withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income (or such lesser amount as may be
necessary to avoid classification of the Shares as a liability for financial
accounting purposes). Grantee understands that all matters with respect to the
total amount of taxes to be withheld in respect of such compensation income will
be determined by the Committee in its reasonable discretion. Grantee further
understands that, although the Company will pay withheld amounts to the
applicable taxing authorities, Grantee remains responsible for payment of all
taxes due as a result of income arising under the Agreement.

 

10.              Rights as a Stockholder. Neither Grantee nor anyone claiming
through him/her will have any rights as a stockholder of the Company with
respect to any Shares subject to the Option until Grantee has exercised the
Option as described herein and the Shares are delivered (as evidenced by
delivery of a certificate for such Shares or the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company).

 

11.              Transferability. The Option may not be sold, pledged, assigned,
hypothecated, transferred, except by will or by the laws of descent and
distribution and in accordance with the Applicable Laws, and is exercisable
during Grantee’s life only by Grantee. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the
Committee, Grantee may designate a third party who, in the event of Grantee’s
death, will thereafter be entitled to exercise the Option.

 

12.              Option Not a Service Contract. Neither the Option nor this
Agreement is an employment or service contract, and nothing in this Agreement or
the Grant Notice creates or will be deemed to create in any way whatsoever any
obligation on Grantee’s part to continue in the service of the Company or a
Related Entity, or of the Company or a Related Entity to continue Grantee’s
service.

 

13.              Governing Plan Document. This Option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Agreement, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. Grantee acknowledges receipt of a copy of the Plan. In the event of
any conflict between the provisions of this Agreement and those of the Plan, the
provisions of the Plan will control.

 

14.              Miscellaneous.

 

(a)               Notices. Any notice, demand or request required or permitted
to be given pursuant to the terms of this Agreement will be in writing and will
be deemed given when delivered personally, one day after deposit with a
recognized international delivery service (such as FedEx), or three days after
deposit in the U.S. mail, first class, certified or registered, return receipt
requested, with postage prepaid, in each case addressed to the parties at the
addresses of the parties set forth in the Grant Notice or such other address as
a party may designate by notifying the other in writing.

 



4



 

(b)              Successors and Assigns. The provisions of this Agreement will
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon Grantee, Grantee’s executor, personal representative(s),
distributees, administrators, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

 

(c)               Severability. The provisions of this Agreement are severable,
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, then the remaining provisions will
nevertheless be binding and enforceable.

 

(d)              Amendment. Except as otherwise provided in the Plan, this
Agreement will not be amended unless the amendment is agreed to in writing by
both Grantee and the Company.

 

(e)               Choice of Law. This Agreement will be construed and enforced
in accordance with and governed by the laws of the State of Delaware, without
giving effect to the choice of law rules of any jurisdiction.

 

(f)                Entire Agreement. This Agreement, along with the Grant Notice
and the Plan, constitutes the entire agreement between the parties hereto with
regard to the subject matter hereof, and supersedes any other agreements,
representations or understandings (whether oral or written and whether express
or implied) that relate to such subject matter.

 



5



 

EXHIBIT A

 

EYENOVIA, INC.

2018 OMNIBUS STOCK INCENTIVE PLAN


NOTICE OF EXERCISE

 

Eyenovia, Inc.

 



   

Attention: President

 

Date of Exercise:   

 

 

1.       Exercise of Option. This constitutes notice to Eyenovia, Inc. (the
“Company”) that, pursuant to the Eyenovia, Inc. 2018 Omnibus Stock Incentive
Plan (the “Plan”) and the Stock Option Award Agreement, dated ___________, 20__
(the “Award Agreement”), I elect to purchase the number of Shares set forth
below for the price set forth below.

 

Number of Shares as to which Option is exercised (the “Optioned Shares”):       
Exercise Price per Share:       Total Purchase Price:  

  

2.       Delivery of Payment. With this notice, I hereby deliver to the Company
the full Purchase Price for the Optioned Shares, in a form permitted by the
Award Agreement.

 

3.       Representations. By signing and delivering this notice to the Company,
I acknowledge that I am the holder of the Option exercised by this notice and
have full power and authority to exercise the Option. I further represent that I
have received, read, and understood the Plan and the Award Agreement, and I
confirm my agreement to abide by and be bound by their terms and conditions.
Capitalized terms used and not otherwise defined in this notice will have the
meanings ascribed to those terms in the Award Agreement.

 

4.       Compliance with Securities Laws. Notwithstanding any other provision of
the Award Agreement to the contrary, the exercise of any rights to purchase any
Optioned Shares is expressly conditioned upon compliance with the Securities Act
of 1933, as amended (the “Securities Act”), all applicable state securities laws
and all applicable requirements of any stock exchange or over the counter market
on which the Company’s Common Stock may be listed or traded at the time of
exercise and transfer. I agree to cooperate with the Company to ensure
compliance with such laws. I further understand that the Optioned Shares cannot
be resold and must be held indefinitely unless they are registered under the
Securities Act or unless an exemption from such registration is available and
that the certificate(s) representing the Optioned Shares may bear a legend to
that effect. I understand that the Company is under no obligation to register
the Optioned Shares and that an exemption may not be available or may not permit
me to transfer Optioned Shares in the amounts or at the times I may desire.

 



1



 

5.       Tax Withholding. I acknowledge that my exercise of the Option may
result in Tax Obligations which require the Company to withhold certain amounts
to satisfy federal, state, local, and/or foreign taxes. I agree to satisfy such
tax withholding obligations as described in Section 9 of the Award Agreement.

 

6.       Rights as Stockholder. While the Company will endeavor to process this
notice in a timely manner, I acknowledge that, until the issuance of the
Optioned Shares (or, in the Company’s discretion, in un-certificated form, upon
the books of the Company’s transfer agent) and my satisfaction of any other
conditions imposed by the Company pursuant to the Plan or as set forth in the
Award Agreement, no right to vote or receive dividends or any other rights as a
stockholder will exist with respect to the Optioned Shares, notwithstanding the
exercise of my Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance of the Optioned
Shares.

 

7.       Tax Consultation. I understand that I may experience adverse tax
consequences as a result of my exercise of the Option or my disposition of the
Optioned Shares. I represent that I have consulted with any tax consultants I
deem advisable in connection with the exercise of the Option and/or the
disposition of the Optioned Shares and that I am not relying on the Company or
its officers, representatives, or agents for any tax advice.

 

8.       Interpretation. Any dispute regarding the interpretation of this notice
will be resolved by the Committee in its discretion, and the Committee’s
determination will be final and binding on all parties.

 

9.       Entire Agreement. The Plan and the Award Agreement under which the
Optioned Shares were granted are incorporated herein by reference and, together
with this notice, constitute the entire agreement of the parties with respect to
the subject matter of this notice.

 

  GRANTEE:                       Print Name:                        Address:    
               

 



2

 

